DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US Patent Publication Number 2011/0181936 A1). 
Cho discloses, as claimed in claim 1, A light modulator (Fig. 11A) comprising: a substrate (102); and a resonator (130, 120 & 110) configured to modulate a phase of incident light by modulating a refractive index based on an external stimulus (“power source “ in fig 13), the resonator comprising a first reflective structure (110) provided on the substrate (102), a cavity layer (120)  provided on the first reflective structure (110), and a second reflective structure (130) provided on the cavity layer (120), wherein at least one of the first reflective structure (110) or the second reflective structure comprises first material layers (fig. 3), second material layers that are alternately stacked with the first material layers (135-136), and a third material layer (105), and wherein each of the first material layers has a first refractive index, each of the second material layers has a second refractive index that is different from the first refractive index, and the third material layer has a third refractive index that is different from the first refractive index (fig. 3).
Cho discloses, as claimed in claim 2, wherein each of the first material layers (135) has a first optical thickness, and wherein the third material layer (105) has a third optical thickness that is different from the first optical thickness1 (135).
Cho discloses, as claimed in claim 6, wherein the first reflective structure has a first reflectivity and the second reflective structure has a second reflectivity that is less than the first reflectivity (¶0094).

Cho discloses, as claimed in claim 7, wherein at least one of the first reflective structure and the second reflective structure comprises a distributed Bragg reflector or a grating reflector (¶0094 “DBR”).
Cho discloses, as claimed in claim 9, wherein the cavity layer, the first reflective structure, or the second reflective structure comprises an electro-optic material having a permittivity that changes based on an electrical signal applied thereto (fig. 6 “modified DBR”), and wherein the light modulator further comprises a first electrode   in contact with the first reflective structure, and a second electrode in contact with the second reflective structure (¶ 0092).
Cho discloses, as claimed in claim 10,  wherein the external stimulus comprises at least one of heat, a voltage, a current, or a magnetic field  (¶0092).
Cho discloses, as claimed in claim 11, a light modulator comprising: a substrate (102); and a resonator (130, 120 & 110) configured to modulate a phase of incident light by modulating a refractive index based on an external stimulus (“power source “ in fig 13), the resonator comprising a first reflective structure (110) provided on the substrate (102), a cavity layer (120)  provided on the first reflective structure (110), and a second reflective structure (130) provided on the cavity layer (120), wherein at least one of the first reflective structure (110) or the second reflective structure comprises first material layers (135-136) and second material layers that are alternately stacked with the first material layers, wherein each of the first material layers have a first refractive index and each of the second material layers have a second refractive index that is different than the first refractive index (Fig. 3), and wherein at least one first material layer of the first material layers has a thickness t1’ that is different from a thickness t1 of other first material layers of the first material layers (fig. 3).
Cho discloses, as claimed in claim 12, wherein the thickness t1 of the other first material layers is an odd-number multiple of A/(4*n1), and wherein the thickness t1’ of the at least one first material layer satisfies:
t1 <t1’ ≤ 2*t12 .
Cho discloses, as claimed in claim 13, wherein a thickness of the second material layers is an odd-number multiple of A/(4*nz), where A is a wavelength of incident light and nzis the second refractive index of the second material layers (fig. 3 and ¶0065).
Cho discloses, as claimed in claim 14, wherein a first reflectivity of the first reflective structure is greater than a second reflectivity of the second reflective structure (¶ 0037).
Cho discloses, as claimed in claim 15, wherein at least one of the first reflective structure and the second reflective structure comprises a distributed Bragg reflector or a grating reflector (¶0094 “DBR”).
Cho discloses, as claimed in claim 16, wherein the external stimulus comprises at least one of heat, a voltage, a current, or a magnetic field (¶0092).
Cho discloses , as claimed in claim 17, an optical device comprising: a spatial light modulator comprising a plurality of light modulators (fig 13 and¶0091 ), each of the plurality of light modulators comprising: a substrate (102); and a resonator (130, 120 & 110) configured to modulate a phase of incident light by modulating a refractive index based on an external stimulus (“power source “ in fig 13), the resonator comprising a first reflective structure (110) provided on the substrate (102), a cavity layer (120)  provided on the first reflective structure (110), and a second reflective structure (130) provided on the cavity layer (120),  wherein at least one of the first reflective structure (110) or the second reflective structure comprises first material layers (fig. 3), second material layers that are alternately stacked with the first material layers (135-136), and a third material layer (105), and wherein each of the first material layers has a first refractive index, each of the second material layers has a second refractive index that is different from the first refractive index, and the third material layer has a third refractive index that is different from the first refractive index (Fig. 3).and wherein each of the plurality of light modulators are provided corresponding to one-dimensional pixels or two-dimensional pixels, the spatial light modulator being configured to modulate a phase of light for each of the pixels (¶0091). 
Cho discloses , as claimed in claim 18, further comprising a phase mask comprising a transparent support plate (10) and a plurality of nanostructures provided on the transparent support plate, wherein each of the plurality of nanostructures are arranged differently for each of the corresponding pixels to control a phase of light3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Publication Number 2011/0181936 A1) in view of  Na (US Patent Publication Number 2018/0046056 A1).
Cho fails to disclose, as claimed in claim 8, further comprising a heating element provided between the substrate and the second reflective structure, provided between the first reflective structure and the second reflective structure, or provided above the second reflective structure, wherein the first reflective structure or the second reflective structure comprises a material having a refractive index that changes based on temperature.  In a related art Na, teaches further comprising a heating element (E20/E10) provided between the substrate (sub10) and the second reflective structure (Fig 1.) wherein the first reflective structure or the second reflective structure comprises a material (ML10) having a refractive index that changes based on temperature.  
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulator, as claimed by Cho, with the heating element, as taught by Na, for the purpose of providing a way to modulate the incident light by using a change in optical properties of the optical modulation layer according to a phase change of the phase change material (¶ 0047).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Publication Number 2011/0181936 A1) in view of  Park(US Patent Publication Number 2020/0183148 A1).
.
Cho discloses , as claimed in claim 19,an electronic apparatus comprising: a light source; an optical device configured to adjust a traveling direction of light emitted from the light source and transmit the light to travel toward a subject (¶ 0059), the optical device comprising a spatial light modulator comprising a plurality of light modulators, each of the plurality of light modulators  (Fig 13) comprising: a substrate; and a substrate (102); and a resonator (130, 120 & 110) configured to modulate a phase of incident light by modulating a refractive index based on an external stimulus (“power source “ in fig 13), the resonator comprising a first reflective structure (110) provided on the substrate (102), a cavity layer (120)  provided on the first reflective structure (110), and a second reflective structure (130) provided on the cavity layer (120), wherein at least one of the first reflective structure (110) or the second reflective structure comprises first material layers (fig. 3), second material layers that are alternately stacked with the first material layers (135-136), and a third material layer (105), and wherein each of the first material layers has a first refractive index, each of the second material layers has a second refractive index that is different from the first refractive index, and the third material layer has a third refractive index that is different from the first refractive index (fig. 3).a phase mask comprising a transparent support plate (101) and a plurality of nanostructures provided on the transparent support plate (101), wherein each of the plurality of light modulators are provided corresponding to one-dimensional pixels or two-dimensional pixels, the spatial light modulator being configured to modulate a phase of light for each of the pixels (¶0091), and wherein each of the plurality of nanostructures are provided differently for each of the corresponding pixels to control the phase of light; Cho fails to explicit teach  a receiver configured to receive the light reflected from the subject and convert the light into an electrical signal; and a processor configured to process the electrical signal obtained by the receiver. In a related art, Park teaches an electronic apparatus comprising: the optical device comprising a spatial light modulator comprising a plurality of light modulators  a receiver(1120) configured to receive the light reflected from the subject and convert the light into an electrical signal; a processor (1130) configured to process the electrical signal obtained by the receiver. 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulator, as claimed by Cho, with the receiver, as taught by Park, for the purpose of providing a way controlling the beam scanning device. (¶ 0119).
Cho fails to disclose , as claimed in claim 20, wherein the electronic apparatus comprises at least one of a light detection and ranging (LIDAR) apparatus, a three- dimensional (3D) image obtaining apparatus, a 3D sensor, a depth sensor, or a holographic display apparatus. In a related art, Park teaches 20, wherein the electronic apparatus comprises at least one of a light detection and ranging (LIDAR) apparatus, a three- dimensional (3D) image obtaining apparatus, a 3D sensor, a depth sensor, or a holographic display apparatus (Fig. 32).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light modulator, as claimed by Cho, with the receiver, as taught by Park, for the purpose of providing a way controlling the beam scanning device. (¶ 0119).


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches A light modulator comprising: a substrate; and a resonator configured to modulate a phase of incident light by modulating a refractive index based on an external stimulus, the resonator comprising a first reflective structure provided on the substrate, a cavity layer  provided on the first reflective structure prior art fails to simultaneously teach wherein each of the first material layers has a first physical thickness, and wherein the third material layer has a third physical thickness that is equal to the first physical thickness, as claimed in claim 3;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

20 September 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Multiplying the thickness with the refractive indices of each respective layer, the values for layer 135 is different than 105
        2 See Fig 3; t1’ = 135 and t1 = 137 which is the 1st and 3rd layers.
        3  number of the lattices may be determined considering the degree of decrease in the sheet resistance